                                           Attorneys at Law
                        45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                               TEL: (212) 248-7431 FAX: (212) 901-2107
                                 WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY




March 6, 2020

Via ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 1305
New York, NY 10007

       Re:      Cazley v. Cosi, Inc., et al.
                Index No: 19-cv-00197 (PAE)

Dear Judge Engelmayer:

        We represent the Plaintiff in the above referenced matter. We write to inform the Court,
in conformity with Your Honor’s March 3, 2020 Order, that Plaintiff does not object to a stay of
these proceedings. However, it should be noted that Plaintiff believes that the debt Defendant
COSI owes him is not dischargeable, pursuant to 11 U.S.C. §523(a)(19)(B)(2) (2020). As a result,
Defendants’ failure to pay the settlement proceeds, by the date required by the Parties’ agreement,
will be viewed as a breach of the settlement agreement, and Plaintiff reserves the right to take all
steps necessary to collect the settlement proceeds, including making a motion to remove the stay
and enforce the settlement agreement and/or amend the complaint to include breach of contact and
continue litigation on those claims.

       We appreciate Your Honor’s attention to this matter.

Respectfully Submitted,
                                                                 On the motion of defendant, Dkt. 42, and
Phillips & Associates, PLLC                                      with the consent of plaintiff, this matter and all
Attorneys for Plaintiff                                          associated deadlines are hereby stayed in light of
                                                                 defendant's petition for bankruptcy. The Court
/s/ Gregory W. Kirschenbaum                                      requests a joint status update from the parties every
Gregory W. Kirschenbaum, Esq.                                    60 days and within one week of a resolution of the
45 Broadway, Suite 620                                           bankruptcy proceeding. In the interim, the Court
New York, NY 10006                                               stands ready to so-order a settlement agreement if
(212) 248-7431                                                   the parties are able to finalize one. SO ORDERED.

cc:    Hillary Fraenkel
       Attorneys for Defendants (Via ECF)
                                                                        PaJA.�
                                                                   __________________________________
                                                                         PAUL A. ENGELMAYER 3/9/2020
                                                                         United States District Judge
